yd tier rat department of the treasury internal_revenue_service washington d c ere government entities division dec uniform issue list legend taxpayer a company b plan c financial_institution d stock e ira f account g dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated april and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of stock e from page plan c on date taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a miscommunication with a representative of financial_institution d which resulted in stock e being placed in a non-ira account taxpayer a further represents that stock e has not been used for any other purpose taxpayer a was employed by company b and participated in plan c a qualified_plan pursuant to sec_401 and sec_401 of the code maintained with financial_institution d as the result of his pending retirement taxpayer a requested a distribution of hi sec_401 account taxpayer a wanted to keep the funds in a retirement vehicle with financial_institution d and discussed his options with representatives of financial_institution d on date taxpayer a received a total_distribution from plan c which consisted of stock e instead of the shares being transferred into ira f the shares were transferred into account g a non-ira brokerage account taxpayer became aware of the taxable_distribution when he received a form 1099-r in early based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of stock e sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page zvul6gliivey sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of stock e was due a miscommunication between himself and financial_institution d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of stock e from plan c taxpayer a issuance of this letter_ruling to transfer stock e into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a roliover contribution within the meaning of sec_402 of the code is granted a period of days from the this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page i d if you wish to inquire about this ruling please contact at or sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
